Title: To Thomas Jefferson from Albert Gallatin, 24 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Ap. 24 1805
                  
                  I had written to have the Hatteras sheets examined. I would like to know who Mr. Tatham is & to see his section of the Mississippi light house. On that subject I am still embarrassed notwithstanding Latrobe’s report which I send together with Lafon’s drafts & explanations. Shall the octogon or square form be preferred? Shall the building be left open or weatherbounded? Shall we use Mississippi cypress or more northern timber? How can a contract be made; or even proposals be issued, unless Mr. Latrobe himself will draw it, in order to ensure the necessary size &c of the several timbers? We have no model by which to go.
                  With great respect Your obedt. Sert.
                  
                     Albert Gallatin
                     
                  
               